Cooper, J.,
delivered the opinion of the court.
While this ease was pending in the lower court for trial, it was, by consent of both parties, referred to three referees under sect. 652 of the Code of Í871 (Code 1880, sect. 1723), which is as follows: “All or any of the issues of an action, whether of fact or law, may be referred to one or more referees, not exceeding three, upon the consent of the parties.”
The referees returned an award in favor of the plaintiff, and with their award they returned a bill of exceptions signed by them, embodying all the evidence submitted to them. This they returned, not as a part of thejr award or report, but as they stated, because they were requested so to do by one of the parties, and they submitted ,t_o the court the question whether such evidence ought to be considered and taken as a part of their report.
The defendant, against whom the .award was made, entered his motion in the court asking that the x’eferees be compelled to return the evidence adduced before them as a part of their report, which motion was overruled by the court and a judgment entered upon the award. Appellant now assigns for error,' first, the refusal of the court to compel the referees to return the evidence, and secondly, the action of the court in rendering judgment on the award. '
The first assignment of error presents the question whether *490the court had power to review the finding of the referees either on the law or the facts.
We are of opinion that it did not, but that the award was final and conclusive against the defendant.
Sect. 653 of the Code of 1871 (Code 1880, sect. 1724) provides for a reference on the application of either party, in suits in which matters of account are in controversy, and the referees in this class of. cases are to “ state and report an account between the parties.” Under this section either party may object to the reference at the time it is ordered, and enter his dissent upon the minutes of the court. If this be done, the party so objecting may demand a trial by jury, and upon such trial the report of the referees is prima- facie evidence of all matters therein found and reported.
Sect. 654 (Code 1880, sect. 1725) provides that “either party who shall not demand a trial by jury, may file exceptions to the report of the referees, and the court shall hear and determine the same, and may set aside said report, and direct another reference to the same, or other referees.”
Sects. 653 and 654 have reference solely to those cases in which the order of reference is made upon the application of one party, and in such cases the award is subject to review by the court. But sect. 652 contains no provision for a review by the court of the award made under its provisions. The referees appointed by the consent of both parties are the judges both of the law and the facts, and constitute a quasi-court, whose judgments are not subject to review by any other tribunal. In cases of fraud, the award might be attacked, but this rests upon altogether different principles than those which govern in cases where the judgments of inferior tribunals are examined by a higher one for the purpose of correcting mere errors of judgment.
There was no suggestion of fraud in the action of the referees, and the Circuit Court rightly refused to consider for any purpose the evidence adduced before them.
The second assignment of error is not well taken.
*491The cause was not withdrawn from the Circuit Court by the order of reference, but continued pending therein. The issues for trial were alone submitted to the referees; their award was a determination of these issues in a manner prescribed by law, and being so determined, the judgment of the court followed as a legal consequence, just as it would have followed a decision of the issues by the court, or by the jury, in its presence.
The judgment is affirmed.